
	
		II
		Calendar No. 609
		109th CONGRESS
		2d Session
		S. 2453
		IN THE SENATE OF THE UNITED STATES
		
			March 16 (legislative
			 day, March 15), 2006
			Mr. Specter (for himself
			 and Mr. Hagel) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			September 13, 2006
			Reported by Mr. Specter,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish procedures for the review of electronic
		  surveillance programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Security Surveillance Act of 2006.
		2.FindingsCongress finds the following:
			(1)After the
			 terrorist attacks of September 11, 2001, President Bush authorized the National
			 Security Agency to intercept communications between people inside the United
			 States, including American citizens, and terrorism suspects overseas.
			(2)One of the lessons
			 learned from September 11, 2001, is that the enemies who seek to greatly harm
			 and terrorize our Nation utilize technologies and techniques that defy
			 conventional law enforcement practices.
			(3)The Commander in
			 Chief requires the ability and means to detect and track an enemy that can
			 master and exploit modern technology.
			(4)Although it is
			 essential that the President have all necessary means to protect us against our
			 enemies, it is equally essential that, in doing so, the President does not
			 compromise the very civil liberties that the President seeks to safeguard. As
			 Justice Hugo Black observed, ”The President’s power, if any, to issue [an]
			 order must stem either from an Act of Congress or from the Constitution
			 itself.“. Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 585 (1952)
			 (opinion by Black, J.).
			(5)In 2004, Justice
			 Sandra Day O’Connor explained in her plurality opinion for the Supreme Court in
			 Hamdi v. Rumsfeld: ”We have long since made clear that a state of war is not a
			 blank check for the President when it comes to the rights of the Nation’s
			 citizens. Youngstown Sheet & Tube, 343 U.S., at 587, 72 S.Ct. 863. Whatever
			 power the United States Constitution envisions for the Executive in its
			 exchanges with other nations or with enemy organizations in times of conflict,
			 it most assuredly envisions a role for all three branches when individual
			 liberties are at stake.“. Hamdi v. Rumsfeld, 542 U.S. 507, 536 (2004)
			 (citations omitted).
			(6)Similarly, as
			 Justice Jackson famously observed in his Youngstown concurrence: ”When the
			 President acts pursuant to an express or implied authorization of Congress, his
			 authority is at its maximum, for it includes all that he possesses in his own
			 right plus all that Congress can delegate. . . . When the President acts in
			 absence of either a congressional grant or denial of authority, he can only
			 rely upon his own independent powers, but there is a zone of twilight in which
			 he and Congress may have concurrent authority, or in which its distribution is
			 uncertain. Therefore, congressional inertia, indifference or quiescence may
			 sometimes, at least as a practical matter, enable, if not invite, measures on
			 independent presidential responsibility . . . When the President takes measures
			 incompatible with the expressed or implied will of Congress, his power is at
			 its lowest ebb, for then he can rely only upon his own constitutional powers
			 minus any constitutional powers of Congress over the matter. Courts can sustain
			 exclusive Presidential control in such a case only by disabling the Congress
			 from acting upon the subject.“. Youngstown Sheet & Tube Co. v. Sawyer, 343
			 U.S. 579, 635–38 (1952) (Jackson, J., concurring).
			(7)The Constitution
			 provides Congress with broad powers of oversight over national security and
			 foreign policy, under article I, section 8 of the Constitution of the United
			 States, which confers on Congress numerous powers, including the powers—
				(A)To declare
			 War, grant Letters of Marque and Reprisal, and make Rules concerning Captures
			 on Land and Water;
				(B)To raise
			 and support Armies;
				(C)To provide
			 and maintain a Navy;
				(D)To make
			 Rules for the Government and Regulation of the land and naval
			 Forces;
				(E)To provide
			 for calling forth the Militia to execute the Laws of the Union, suppress
			 Insurrections and repel Invasions; and
				(F)To provide
			 for organizing, arming, and disciplining the Militia, and for governing such
			 Part of them as may be employed in the Service of the United
			 States.
				(8)It is in our
			 Nation’s best interest for Congress to use its oversight power to establish a
			 system to ensure that electronic surveillance programs do not infringe on the
			 constitutional rights of Americans, while at the same time making sure that the
			 President has all the powers and means necessary to detect and track our
			 enemies.
			(9)While Attorney
			 General Alberto Gonzales explained that the executive branch reviews the
			 electronic surveillance program of the National Security Agency every 45 days
			 to ensure that the program is not overly broad, it is the belief of Congress
			 that approval and supervision of electronic surveillance programs should be
			 conducted outside of the executive branch, by the Article III court established
			 under section 103 of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1803). It is also the belief of Congress that it is appropriate for an
			 Article III court to pass upon the constitutionality of electronic surveillance
			 programs that may implicate the rights of Americans.
			(10)The Foreign
			 Intelligence Surveillance Court is the proper court to approve and supervise
			 classified electronic surveillance programs because it is adept at maintaining
			 the secrecy with which it was charged and it possesses the requisite expertise
			 and discretion for adjudicating sensitive issues of national security.
			(11)In 1975,
			 then-Attorney General Edward Levi, a strong defender of executive authority,
			 testified that in times of conflict, the President needs the power to conduct
			 long-range electronic surveillance and that a foreign intelligence surveillance
			 court should be empowered to issue special warrants in these
			 circumstances.
			(12)This Act
			 clarifies and definitively establishes that the Foreign Intelligence
			 Surveillance Court has the authority to review electronic surveillance programs
			 and pass upon their constitutionality. Such authority is consistent with
			 well-established, longstanding practices.
			(13)The Foreign
			 Intelligence Surveillance Court already has broad authority to approve
			 surveillance of members of international conspiracies, in addition to granting
			 warrants for surveillance of a particular individual under sections 104, 105,
			 and 402 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804,
			 1805, and 1842).
			(14)Prosecutors have
			 significant flexibility in investigating domestic conspiracy cases. Courts have
			 held that flexible warrants comply with the fourth amendment to the
			 Constitution of the United States when they relate to complex, far reaching,
			 and multi-faceted criminal enterprises like drug conspiracies and money
			 laundering rings. The courts recognize that applications for search warrants
			 must be judged in a common sense and realistic fashion, and the courts permit
			 broad warrant language where, due to the nature and circumstances of the
			 investigation and the criminal organization, more precise descriptions are not
			 feasible.
			(15)Federal agents
			 investigating international terrorism by foreign enemies are entitled to tools
			 at least as broad as those used by Federal agents investigating domestic crimes
			 by United States citizens. The Supreme Court, in the Keith Case,
			 United States v. Unit~ed States District Court for the Eastern District of
			 Michigan, 407 U.S. 297 (1972), recognized that the standards and procedures
			 used to fight ordinary crime may not be applicable to cases involving national
			 security. The Court recognized that national security surveillance may
			 involve different policy and practical considerations from the surveillance of
			 ordinary crime and that courts should be more flexible in issuing
			 warrants in national security cases. United States v. United States District
			 Court for the Eastern District of Michigan, 407 U.S. 297, 322 (1972).
			(16)By authorizing
			 the Foreign Intelligence Surveillance Court to review electronic surveillance
			 programs, Congress preserves the ability of the Commander in Chief to use the
			 necessary means to guard our national security, while also protecting the civil
			 liberties and constitutional rights that we cherish.
			3.DefinitionsThe Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended—
			(1)by redesignating
			 title VII as title VIII;
			(2)by redesignating
			 section 701 as section 801; and
			(3)by inserting after
			 title VI the following:
				
					VIIELECTRONIC
				SURVEILLANCE
						701.DefinitionsAs used in this title—
							(1)the terms
				agent of a foreign power, Attorney General,
				foreign intelligence information, foreign power,
				international terrorism, minimization procedures,
				person, United States, and United States
				person have the same meaning as in section 101;
							(2)the term
				congressional intelligence committees means the Select Committee
				on Intelligence of the Senate and the Permanent Select Committee on
				Intelligence of the House of Representatives;
							(3)the term
				electronic communication means any transfer of signs, signals,
				writing, images, sounds, data, or intelligence of any nature transmitted in
				whole or in part by a wire, radio, electromagnetic, photoelectronic or
				photooptical system, cable, or other like connection furnished or operated by
				any person engaged as a common carrier in providing or operating such
				facilities for the transmission of communications;
							(4)the term
				electronic surveillance means the acquisition by an electronic,
				mechanical, or other surveillance device of the substance of any electronic
				communication sent by, received by, or intended to be received by a person who
				is in the United States, where there is a reasonable possibility that the
				surveillance will intercept communication in which a person in the United
				States participating in the communication has a reasonable expectation of
				privacy;
							(5)the term
				electronic surveillance program means a program to engage in
				electronic surveillance—
								(A)to gather foreign
				intelligence information or to protect against international terrorism or
				clandestine intelligence activities by obtaining the substance of or
				information regarding electronic communications sent by, received by, or
				intended to be received by a foreign power, an agent or agents of a foreign
				power, or a person or persons who have had communication with a foreign power
				seeking to commit an act of international terrorism or clandestine intelligence
				activities against the United States;
								(B)where it is not
				feasible to name every person or address every location to be subjected to
				electronic surveillance; and
								(C)where effective
				gathering of foreign intelligence information requires an extended period of
				electronic surveillance;
								(6)the term
				Foreign Intelligence Surveillance Court means the court, sitting
				en banc, established under section 103(a);
							(7)the term
				Foreign Intelligence Surveillance Court of review means the court
				established under section 103(b);
							(8)the term
				intercept means the acquisition of the substance of any electronic
				communication by a person through the use of any electronic, mechanical, or
				other device; and
							(9)the term
				substance means any information concerning the words, purport, or
				meaning of a communication, and does not include information identifying the
				sender, origin, or recipient of the communication or the date or time of its
				transmission.
							.
			4.Foreign
			 Intelligence Surveillance Court jurisdiction to review electronic surveillance
			 programsTitle VII of the
			 Foreign Intelligence Surveillance Act of 1978, as amended by section 3, is
			 amended by adding at the end the following:
			
				702.Foreign
				Intelligence Surveillance Court jurisdiction to review electronic surveillance
				programs
					(a)In
				GeneralThe Foreign Intelligence Surveillance Court shall have
				jurisdiction to issue an order under this title, lasting not longer than 45
				days, that authorizes an electronic surveillance program to obtain foreign
				intelligence information or to protect against international terrorism or
				clandestine intelligence activities.
					(b)ReauthorizationIn
				order to continue an electronic surveillance program after the time period
				described in subsection (a), the Attorney General shall submit a new
				application under section 703. There shall be no limit on the number of times
				the Attorney General may seek approval of an electronic surveillance
				program.
					(c)Modifications
				and Appeal in Event Application Is Denied
						(1)In
				generalIn the event that the Foreign Intelligence Surveillance
				Court refuses to approve an application under subsection (a), the court shall
				state its reasons in a written opinion.
						(2)OpinionThe
				court shall submit a written opinion described in paragraph (1) to the Attorney
				General and to each member of the congressional intelligence committees (or any
				subcommittee thereof designated for oversight of electronic surveillance
				programs under this title).
						(3)Resubmission or
				appealThe Attorney General shall be permitted to submit a new
				application under section 703 for the electronic surveillance program,
				reflecting modifications to address the concerns set forth in the written
				opinion of the Foreign Intelligence Surveillance Court. There shall be no limit
				on the number of times the Attorney General may seek approval of an electronic
				surveillance program. Alternatively, the Attorney General shall be permitted to
				appeal the decision of the Foreign Intelligence Surveillance Court to the
				Foreign Intelligence Surveillance Court of Review.
						(d)Communications
				Subject to This Title
						(1)In
				generalThe provisions of this title requiring authorization by
				the Foreign Intelligence Surveillance Court apply only to interception of the
				substance of electronic communications sent by, received by, or intended to be
				received by a person who is in the United States, where there is a reasonable
				possibility that a participant in the communication has a reasonable
				expectation of privacy.
						(2)ExclusionThe
				provisions of this title requiring authorization by the Foreign Intelligence
				Surveillance Court do not apply to information identifying the sender, origin,
				or recipient of the electronic communication or the date or time of its
				transmission that is obtained without review of the substance of the electronic
				communication.
						(e)Existing
				Programs Subject to This Title
						(1)In
				generalThe Attorney General shall submit an application to the
				Foreign Intelligence Surveillance Court for any electronic surveillance program
				to obtain foreign intelligence information or to protect against international
				terrorism or clandestine intelligence activities.
						(2)Existing
				programsNot later than 45 days after the date of enactment of
				this title, the Attorney General shall submit an application under this title
				for approval of the electronic surveillance program sometimes referred to as
				the Terrorist Surveillance Program and discussed by the Attorney
				General before the Committee on the Judiciary of the United States Senate on
				February 6, 2006. Not later than 120 days after the date of enactment of this
				title, the Attorney General shall submit applications under this title for
				approval of any other electronic surveillance program in existence on the date
				of enactment of this title that has not been submitted to the Foreign
				Intelligence Surveillance
				Court.
						.
		5.Applications for
			 approval of electronic surveillance programsTitle VII of the Foreign Intelligence
			 Surveillance Act of 1978, as amended by section 4, is amended by adding at the
			 end the following:
			
				703.Applications
				for approval of electronic surveillance programs
					(a)In
				GeneralEach application for approval of an electronic
				surveillance program under this title shall—
						(1)be made by the
				Attorney General;
						(2)include a
				statement of the authority conferred on the Attorney General by the President
				of the United States;
						(3)include a
				statement setting forth the legal basis for the conclusion by the Attorney
				General that the electronic surveillance program is consistent with the
				requirements of the Constitution of the United States;
						(4)certify that the
				information sought cannot reasonably be obtained by conventional investigative
				techniques or through an application under section 104;
						(5)include the name,
				if known, identity, or description of the foreign power or agent of a foreign
				power seeking to commit an act of international terrorism or clandestine
				intelligence activities against the United States that the electronic
				surveillance program seeks to monitor or detect;
						(6)include a
				statement of the means and operational procedures by which the surveillance
				will be executed and effected;
						(7)include a
				statement of the facts and circumstances relied upon by the Attorney General to
				justify the belief that at least 1 of the participants in the communications to
				be intercepted by the electronic surveillance program will be the foreign power
				or agent of a foreign power that is specified under paragraph (5), or a person
				who has had communication with the foreign power or agent of a foreign power
				that is specified under paragraph (5), and is seeking to commit an act of
				international terrorism or clandestine intelligence activities against the
				United States;
						(8)include a
				statement of the proposed minimization procedures;
						(9)include a detailed
				description of the nature of the information sought and the type of
				communication to be intercepted by the electronic surveillance program;
						(10)include an
				estimate of the number of communications to be intercepted by the electronic
				surveillance program during the requested authorization period;
						(11)specify the date
				that the electronic surveillance program that is the subject of the application
				was initiated, if it was initiated before submission of the application;
						(12)certify that any
				electronic surveillance of a person in the United States under this title shall
				cease 45 days after the date of the authorization, unless the Government has
				obtained judicial authorization for continued surveillance of the person in the
				United States under section 104 or another Federal statute;
						(13)include a
				statement of the facts concerning all previous applications that have been made
				to the Foreign Intelligence Surveillance Court under this title involving the
				electronic surveillance program in the application, including the minimization
				procedures and the means and operational procedures proposed, and the Foreign
				Intelligence Surveillance Court’s decision on each previous application;
				and
						(14)include a
				statement of the facts concerning the implementation of the electronic
				surveillance program described in the application, including, for any period of
				operation of the program authorized at least 45 days prior to the date of
				submission of the application—
							(A)the minimization
				procedures implemented;
							(B)the means and
				operational procedures by which the surveillance was executed and
				effected;
							(C)the number of
				communications subjected to the electronic surveillance program;
							(D)the identity, if
				known, or a description of any United States person whose communications sent
				or received in the United States were intercepted by the electronic
				surveillance program; and
							(E)a description of
				the foreign intelligence information obtained through the electronic
				surveillance program.
							(b)Additional
				InformationThe Foreign Intelligence Surveillance Court may
				require the Attorney General to furnish such other information as may be
				necessary to make a determination under section
				704.
					.
		6.Approval of
			 electronic surveillance programsTitle VII of the Foreign Intelligence
			 Surveillance Act of 1978, as amended by section 5, is amended by adding at the
			 end the following:
			
				704.Approval of
				electronic surveillance programs
					(a)Necessary
				FindingsUpon receipt of an application under section 703, the
				Foreign Intelligence Surveillance Court shall enter an ex parte order as
				requested, or as modified, approving the electronic surveillance program if it
				finds that—
						(1)the President has
				authorized the Attorney General to make the application for electronic
				surveillance for foreign intelligence information;
						(2)approval of the
				electronic surveillance program in the application is consistent with the duty
				of the Foreign Intelligence Surveillance Court to uphold the Constitution of
				the United States;
						(3)there is probable
				cause to believe that the electronic surveillance program will intercept
				communications of the foreign power or agent of a foreign power specified in
				the application, or a person who has had communication with the foreign power
				or agent of a foreign power that is specified in the application and is seeking
				to commit an act of international terrorism or clandestine intelligence
				activities against the United States;
						(4)the proposed
				minimization procedures meet the definition of minimization procedures under
				section 101(h);
						(5)the application
				contains all statements and certifications required by section 703; and
						(6)an evaluation of
				the implementation of the electronic surveillance program, as described in
				subsection (b), supports approval of the application.
						(b)Evaluation of
				the Implementation of the Electronic Surveillance ProgramIn
				determining whether the implementation of the electronic surveillance program
				supports approval of the application for purposes of subsection (a)(6), the
				Foreign Intelligence Surveillance Court shall consider the performance of the
				electronic surveillance program for at least 3 previously authorized periods,
				to the extent such information is available, and shall—
						(1)evaluate whether
				the electronic surveillance program has been implemented in accordance with the
				proposal by the Federal Government by comparing—
							(A)the minimization
				procedures proposed with the minimization procedures implemented;
							(B)the nature of the
				information sought with the nature of the information obtained; and
							(C)the means and
				operational procedures proposed with the means and operational procedures
				implemented;
							(2)consider the
				number of communications intercepted by the electronic surveillance program and
				the length of time the electronic surveillance program has been in existence;
				and
						(3)consider the
				effectiveness of the electronic surveillance program, as reflected by the
				foreign intelligence information
				obtained.
						.
		7.Congressional
			 oversightTitle VII of the
			 Foreign Intelligence Surveillance Act of 1978, as amended by section 6, is
			 amended by adding at the end the following:
			
				705.Congressional
				oversight
					(a)In
				GeneralThe President shall submit to each member of the
				congressional intelligence committees (or any subcommittee thereof designated
				for oversight of electronic surveillance programs under this title) a report on
				the management and operational details of the electronic surveillance program
				generally and on any specific, surveillance conducted under the electronic
				surveillance program whenever requested by either of the committees, or any
				such subcommittee, as applicable.
					(b)Semi-Annual
				Reports
						(1)In
				generalIn addition to any reports required under subsection (a),
				the President shall, not later than 6 months after the date of enactment of
				this Act and every 6 months thereafter, fully inform each member of the
				congressional intelligence committees (or any subcommittee thereof designated
				for oversight of electronic surveillance programs under this title) on all
				electronic surveillance conducted under the electronic surveillance
				program.
						(2)ContentsEach
				report under paragraph (1) shall include the following:
							(A)A complete
				discussion of the management, operational details, effectiveness, and necessity
				of the electronic surveillance program generally, and of the management,
				operational details, effectiveness, and necessity of all electronic
				surveillance conducted under the program, during the 6-month period ending on
				the date of such report.
							(B)The total number
				of targets of electronic surveillance commenced or continued under the
				electronic surveillance program.
							(C)The total number
				of United States persons targeted for electronic surveillance under the
				electronic surveillance program.
							(D)The total number
				of targets of electronic surveillance under the electronic surveillance program
				for which an application was submitted under section 104 for an order under
				section 105 approving electronic surveillance, and, of such applications, the
				total number either granted, modified, or denied.
							(E)Any other
				information specified, in writing, to be included in such report by the
				congressional intelligence committees or any subcommittees thereof designated
				for oversight of the electronic surveillance program.
							(F)A description of
				the nature of the information sought under the electronic surveillance program,
				the types of communications subjected to such program, and whether the
				information sought under such program could be reasonably obtained by less
				intrusive investigative techniques in a timely and effective manner.
							(c)Form of
				ReportsAny report or information submitted under this section
				shall be submitted in classified
				form.
					.
		8.Emergency
			 AuthorizationTitle VII of the
			 Foreign Intelligence Surveillance Act of 1978, as amended by section 6, is
			 amended by adding at the end the following:
			
				706.Emergency
				AuthorizationNotwithstanding
				any other provision of law, the President, through the Attorney General, may
				authorize electronic surveillance without a court order under this title to,
				acquire foreign intelligence information for a period not to exceed 45 days
				following a declaration of war by
				Congress.
				.
		9.Conforming
			 amendmentThe table of
			 contents for the Foreign Intelligence Surveillance Act of 1978 is amended by
			 striking the items related to title VII and section 701 and inserting the
			 following:
			
				
					TITLE VII—ELECTRONIC
				SURVEILLANCE
					Sec. 701. Definitions
					Sec. 702. Foreign Intelligence
				Surveillance Court jurisdiction to review electronic surveillance
				programs
					Sec. 703. Applications for approval of
				electronic surveillance programs
					Sec. 704. Approval of electronic
				surveillance programs
					Sec. 705. Congressional
				oversight
					Sec. 706. Emergency
				Authorization
					TITLE VIII—EFFECTIVE DATE
					Sec. 801. Effective
				date
				
				.
		
	
		1.Short
			 titleThis Act may be cited as
			 the National Security Surveillance Act
			 of 2006.
		2.FindingsCongress finds the following:
			(1)After the terrorist
			 attacks of September 11, 2001, President Bush authorized the National Security
			 Agency to intercept communications between people inside the United States,
			 including American citizens, and terrorism suspects overseas.
			(2)One of the lessons
			 learned from September 11, 2001, is that the enemies who seek to greatly harm
			 and terrorize our Nation utilize technologies and techniques that defy
			 conventional law enforcement practices.
			(3)For days before September
			 11, 2001, the Federal Bureau of Investigation suspected that confessed
			 terrorist Zacarias Moussaoui was planning to hijack a commercial plane. The
			 Federal Bureau of Investigation, however, could not meet the requirements to
			 obtain a traditional criminal warrant or an order under the Foreign
			 Intelligence Surveillance Act of 1978 to search his laptop computer (Report of
			 the 9/11 Commission 273–76).
			(4)The President, as the
			 constitutional officer most directly responsible for protecting the United
			 States from attack, requires the ability and means to detect and track an enemy
			 that can master and exploit modern technology.
			(5)It is equally essential,
			 however, that in protecting the United Sates against our enemies, the President
			 does not compromise the very civil liberties that he seeks to safeguard. As
			 Justice Hugo Black observed, The President's power, if any, to issue
			 [an] order must stem either from an Act of Congress or from the Constitution
			 itself. Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 585
			 (1952) (opinion by Black, J.). Similarly, in 2004, Justice Sandra Day O'Connor
			 explained in her plurality opinion for the Supreme Court in Hamdi v. Rumsfeld:
			 We have long since made clear that a state of war is not a blank check
			 for the President when it comes to the rights of the Nation's citizens.
			 Hamdi v. Rumsfeld, 542 U.S. 507, 536 (2004) (citations omitted).
			(6)When deciding issues of
			 national security, it is in our Nation's best interest that, to the extent
			 feasible, all 3 branches of the Federal Government should be involved. This
			 helps guarantee that electronic surveillance programs do not infringe on the
			 constitutional rights of Americans, while at the same time ensuring that the
			 President has all the powers and means necessary to detect and track our
			 enemies and protect our Nation from attack.
			(7)As Justice Sandra Day
			 O'Connor explained in her plurality opinion for the Supreme Court in Hamdi v.
			 Rumsfeld, Whatever power the United States Constitution envisions for
			 the Executive in its exchanges with other nations or with enemy organizations
			 in times of conflict, it most assuredly envisions a role for all 3 branches
			 when individual liberties are at stake. Hamdi v. Rumsfeld, 542 U.S.
			 507, 536 (2004) (citations omitted).
			(8)Similarly, Justice
			 Jackson famously explained in his Youngstown concurrence: When the
			 President acts pursuant to an express or implied authorization of Congress, his
			 authority is at its maximum, for it includes all that he possesses in his own
			 right plus all that Congress can delegate... When the President acts in absence
			 of either a congressional grant or denial of authority, he can only rely upon
			 his own independent powers, but there is a zone of twilight in which he and
			 Congress may have concurrent authority, or in which its distribution is
			 uncertain. Therefore, congressional inertia, indifference or quiescence may
			 sometimes, at least as a practical matter, enable, if not invite, measures on
			 independent presidential responsibility... When the President takes measures
			 incompatible with the expressed or implied will of Congress, his power is at
			 its lowest ebb, for then he can rely only upon his own constitutional powers
			 minus any constitutional powers of Congress over the matter. Courts can sustain
			 exclusive Presidential control in such a case only by disabling the Congress
			 from acting upon the subject. Youngstown Sheet & Tube Co. v.
			 Sawyer, 343 U.S. 579, 635–38 (1952) (Jackson, J., concurring).
			(9)Congress clearly has the
			 authority to enact legislation with respect to electronic surveillance
			 programs. The Constitution provides Congress with broad powers of oversight
			 over national security and foreign policy, under article I, section 8 of the
			 Constitution of the United States, which confers on Congress numerous powers,
			 including the powers—
				(A)To declare War,
			 grant Letters of Marque and Reprisal, and make Rules concerning Captures on
			 Land and Water;
				(B)To raise and
			 support Armies;
				(C)To provide and
			 maintain a Navy;
				(D)To make Rules for
			 the Government and Regulation of the land and naval Forces;
				(E)To provide for
			 calling forth the Militia to execute the Laws of the Union, suppress
			 Insurrections and repel Invasions; and
				(F)To provide for
			 organizing, arming, and disciplining the Militia, and for governing such Part
			 of them as may be employed in the Service of the United States.
				(10)While Attorney General
			 Alberto Gonzales explained that the executive branch reviews the electronic
			 surveillance program of the National Security Agency every 45 days to ensure
			 that the program is not overly broad, it is the belief of Congress that
			 approval and supervision of electronic surveillance programs should be
			 conducted outside of the executive branch, by the article III court established
			 under section 103 of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1803). It is also the belief of Congress that it is appropriate for an
			 article III court to pass upon the constitutionality of electronic surveillance
			 programs that may implicate the rights of Americans.
			(11)The Foreign Intelligence
			 Surveillance Court is the proper court to approve and supervise classified
			 electronic surveillance programs because it is adept at maintaining the secrecy
			 with which it was charged and it possesses the requisite expertise and
			 discretion for adjudicating sensitive issues of national security.
			(12)In 1975, [then] Attorney
			 General Edward Levi, a strong defender of executive authority, testified that
			 in times of conflict, the President needs the power to conduct long-range
			 electronic surveillance and that a foreign intelligence surveillance court
			 should be empowered to issue special approval orders in these
			 circumstances.
			(13)The Foreign Intelligence
			 Surveillance Act of 1978 clarifies and definitively establishes that the
			 Foreign Intelligence Surveillance Court has the authority to review electronic
			 surveillance programs and pass upon their constitutionality. Such authority is
			 consistent with well-established, longstanding practices.
			(14)The Foreign Intelligence
			 Surveillance Court already has broad authority to approve surveillance of
			 members of international conspiracies, in addition to granting warrants for
			 surveillance of a particular individual under sections 104, 105, and 402 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804, 1805, and
			 1842).
			(15)Prosecutors have
			 significant flexibility in investigating domestic conspiracy cases. Courts have
			 held that flexible warrants comply with the 4th amendment to the Constitution
			 of the United States when they relate to complex, far-reaching, and
			 multifaceted criminal enterprises like drug conspiracies and money laundering
			 rings. The courts recognize that applications for search warrants must be
			 judged in a common sense and realistic fashion, and the courts permit broad
			 warrant language where, due to the nature and circumstances of the
			 investigation and the criminal organization, more precise descriptions are not
			 feasible.
			(16)Federal agents
			 investigating international terrorism by foreign enemies are entitled to tools
			 at least as broad as those used by law enforcement officers investigating
			 domestic crimes by United States citizens. The Supreme Court, in the
			 Keith Case, United States v. United States District Court for
			 the Eastern District of Michigan, 407 U.S. 297 (1972), recognized that the
			 standards and procedures used to fight ordinary crime may not be applicable to
			 cases involving national security. The Court recognized that national
			 security surveillance may involve different policy and practical
			 considerations from the surveillance of ordinary crime and that courts
			 should be more flexible in issuing warrants in national security cases. United
			 States v. United States District Court for the Eastern District of Michigan,
			 407 U.S. 297, 322 (1972).
			(17)By authorizing the
			 Foreign Intelligence Surveillance Court to review electronic surveillance
			 programs, Congress preserves the ability of the President to use the necessary
			 means to guard our national security, while also protecting the civil liberties
			 and constitutional rights that we cherish.
			3.DefinitionsThe Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended—
			(1)by redesignating title VII as title
			 IX;
			(2)by redesignating section
			 701 as section 901; and
			(3)by inserting after title
			 VI the following:
				
					VIIElectronic
				surveillance
						701.DefinitionAs used in this title—
							(1)the terms agent of
				a foreign power, Attorney General, foreign
				power, international terrorism, minimization
				procedures, person, United States, and
				United States person have the same meaning as in section
				101;
							(2)the term
				congressional intelligence committees means the Select Committee
				on Intelligence of the Senate and the Permanent Select Committee on
				Intelligence of the House of Representatives;
							(3)the term electronic
				communication means any transfer of signs, signals, writing, images,
				sounds, data, or intelligence of any nature transmitted, in whole or in part,
				by a wire, radio, electro magnetic, photo electronic or photo optical system,
				cable, or other like connection furnished or operated by any person engaged as
				a common carrier in providing or operating such facilities for the transmission
				of communications;
							(4)the term electronic
				tracking means the acquisition by an electronic, mechanical, or other
				surveillance device of the substance of any electronic communication sent by,
				received by, or intended to be received by a person who is reasonably believed
				to be in the United States, through the intentional targeting of that person's
				communications, where a person in the United States participating in the
				communication has a reasonable expectation of privacy;
							(5)the term electronic
				surveillance program means a program to engage in electronic
				tracking—
								(A)that has as a significant
				purpose the gathering of foreign intelligence information or protecting against
				international terrorism;
								(B)where it is not
				technically feasible to name every person or address every location to be
				subjected to electronic tracking;
								(C)where effective gathering
				of foreign intelligence information requires the flexibility to begin
				electronic surveillance immediately after learning of suspect activity;
				and
								(D)where effective gathering
				of foreign intelligence information requires an extended period of electronic
				surveillance;
								(6)the term foreign
				intelligence information has the same meaning as in section 101 and
				includes information necessary to protect against international
				terrorism;
							(7)the term Foreign
				Intelligence Surveillance Court means the court established under
				section 103(a);
							(8)the term Foreign
				Intelligence Surveillance Court of Review means the court established
				under section 103(b);
							(9)the term
				intercept means the acquisition of the substance of any electronic
				communication by a person through the use of any electronic, mechanical, or
				other device; and
							(10)the term
				substance means any information concerning the symbols, sounds,
				words, purport, or meaning of a communication, and does not include dialing,
				routing, addressing, or
				signaling.
							.
			4.Foreign intelligence
			 surveillance court jurisdiction to review electronic surveillance
			 programs
			(a)In
			 generalTitle VII of the Foreign Intelligence Surveillance Act of
			 1978, as amended by section 3, is amended by adding at the end the
			 following:
				
					702.Foreign intelligence
				surveillance court jurisdiction to review electronic surveillance
				programs
						(a)Authorization of
				review
							(1)Initial
				authorizationThe Foreign Intelligence Surveillance Court shall
				have jurisdiction to issue an order under this title, lasting not longer than
				90 days, that authorizes an electronic surveillance program to obtain foreign
				intelligence information or to protect against international terrorism.
							(2)ReauthorizationThe
				Foreign Intelligence Surveillance Court shall have jurisdiction to reauthorize
				an electronic surveillance program for a period of time not longer than such
				court determines to be reasonable.
							(3)Resubmission or
				appealIn the event that the Foreign Intelligence Surveillance
				Court refuses to approve an application under this subsection, the Attorney
				General may submit a new application. There shall be no limit on the number of
				times the Attorney General may seek approval of an electronic surveillance
				program. Alternatively, the Attorney General may appeal the decision of the
				Foreign Intelligence Surveillance Court to the Foreign Intelligence
				Surveillance Court of Review.
							(b)Mandatory transfer for
				review
							(1)In
				generalIn any case before any court challenging the legality of
				classified communications intelligence activity relating to a foreign threat,
				including an electronic surveillance program, or in which the legality of any
				such activity or program is in issue, if the Attorney General files an
				affidavit under oath that the case should be transferred to the Foreign
				Intelligence Court of Review because further proceedings in the originating
				court would harm the national security of the United States, the originating
				court shall transfer the case to the Foreign Intelligence Surveillance Court of
				Review for further proceedings under this subsection.
							(2)Retransfer to
				originating courtUpon completion of review pursuant to this
				subsection, the Foreign Intelligence Surveillance Court of Review shall remand
				the case to the originating court for further proceedings consistent with its
				opinion.
							(3)Preservation of
				litigationIn any case that is transferred and received under
				this subsection, all litigation privileges shall be preserved.
							(4)Certiorari and effects
				of decisionsThe decision the Foreign Intelligence Surveillance
				Court of Review made under paragraph (1), including a decision that the
				disclosure of national security information is constitutionally required, shall
				be subject to certiorari review in the United States Supreme Court, and shall
				otherwise be binding in all other courts.
							(5)DismissalThe
				Foreign Intelligence Surveillance Court of Review or a court that is an
				originating court under paragraph (1) may dismiss a challenge to the legality
				of an electronic surveillance program for any reason provided for under
				law.
							(c)Modifications and
				appeal in event application is deniedIn the event that the Foreign Intelligence
				Surveillance Court declines to approve an application under subsection
				(a)—
							(1)the court shall state its
				reasons in a written opinion, which it shall submit to the Attorney General;
				and
							(2)the Attorney General may
				submit a new application under section 703 for the electronic surveillance
				program.
							.
			5.Applications for
			 approval of electronic surveillance programsTitle VII of the Foreign Intelligence
			 Surveillance Act of 1978, as amended by section 4, is amended by adding at the
			 end the following:
			
				703.Applications for
				approval of electronic surveillance programs
					(a)In
				generalEach application for approval of an electronic
				surveillance program under this title (including for reauthorization)
				shall—
						(1)be made by the Attorney
				General or his designee;
						(2)include a statement of
				the authority conferred on the Attorney General by the President of the United
				States;
						(3)include a statement
				setting forth the legal basis for the conclusion by the Attorney General that
				the electronic surveillance program is consistent with the Constitution of the
				United States;
						(4)certify that a
				significant purpose of the electronic surveillance program is to gather foreign
				intelligence information or to protect against international terrorism;
						(5)certify that the
				information sought cannot reasonably be obtained by normal investigative
				techniques or through an application under section 104;
						(6)include a statement of
				the means and operational procedures by which the electronic tracking will be
				executed and effected;
						(7)include an explanation of
				how the electronic surveillance program is reasonably designed to ensure that
				the communications that are intercepted are communications of or with—
							(A)a foreign power that is
				engaged in international terrorism activities or in preparation
				therefor;
							(B)an agent of a foreign
				power that is engaged in international terrorism activities or in preparation
				therefor; or
							(C)a person reasonably
				believed to have communication with or be associated with a foreign power that
				is engaged in international terrorism activities or in preparation therefor or
				an agent of a foreign power that is engaged in international terrorism
				activities or in preparation therefor;
							(8)include a statement of
				the proposed minimization procedures;
						(9)if the electronic
				surveillance program that is the subject of the application was initiated prior
				to the date the application was submitted, specify the date that the program
				was initiated;
						(10)include a description of
				all previous applications that have been made under this title involving the
				electronic surveillance program in the application (including the minimization
				procedures and the means and operational procedures proposed) and the decision
				on each previous application; and
						(11)include a statement of
				facts concerning the implementation of the electronic surveillance program
				described in the application, including, for any period of operation of the
				program authorized not less than 90 days prior to the date of submission of the
				application—
							(A)the minimization
				procedures implemented; and
							(B)the means and operational
				procedures by which the electronic tracking was executed and effected.
							(b)Additional
				informationThe Foreign Intelligence Surveillance Court may
				require the Attorney General to furnish such other information as may be
				necessary to make a determination under section
				704.
					.
		6.Approval of electronic
			 surveillance programsTitle
			 VII of the Foreign Intelligence Surveillance Act 18 of 1978, as amended by
			 section 5, is amended by adding at the end the following:
			
				704.Approval of electronic
				surveillance programs
					(a)Necessary
				findingsUpon receipt of an application under section 703, the
				Foreign Intelligence Surveillance Court shall enter an ex parte order as
				requested, or as modified, approving the electronic surveillance program if it
				finds that—
						(1)the President has
				authorized the Attorney General to make the application for electronic
				surveillance for foreign intelligence information or to protect against
				international terrorism;
						(2)approval of the
				electronic surveillance program in the application is consistent with the
				Constitution of the United States;
						(3)the electronic
				surveillance program is reasonably designed to ensure that the communications
				that are intercepted are communications of or with—
							(A)a foreign power that is
				engaged in international terrorism activities or in preparation
				therefor;
							(B)an agent of a foreign
				power that is engaged in international terrorism activities or in preparation
				therefor; or
							(C)a person reasonably
				believed to have communication with or be associated with a foreign power that
				is engaged in international terrorism activities or in preparation therefor or
				an agent of a foreign power that is engaged in international terrorism
				activities or in preparation therefor;
							(4)the proposed minimization
				procedures meet the definition of minimization procedures under section 101(h);
				and
						(5)the application contains
				all statements and certifications required by section 703.
						(b)ConsiderationsIn
				considering the constitutionality of the electronic surveillance program under
				subsection (a), the Foreign Intelligence Surveillance Court may
				consider—
						(1)whether the electronic
				surveillance program has been implemented in accordance with the proposal by
				the Attorney General by comparing—
							(A)the minimization
				procedures proposed with the minimization procedures actually
				implemented;
							(B)the nature of the
				information sought with the nature of the information actually obtained;
				and
							(C)the means and operational
				procedures proposed with the means and operational procedures actually
				implemented; and
							(2)whether foreign
				intelligence information has been obtained through the electronic surveillance
				program.
						(c)Contents of
				orderAn order approving an electronic surveillance program under
				this section shall direct—
						(1)that the minimization
				procedures be followed;
						(2)that, upon the request of
				the applicant, specified communication or other common carriers, landlords,
				custodians, or other specified person, furnish the applicant forthwith with all
				information, facilities, or technical assistance necessary to undertake the
				electronic surveillance program in such a manner as will protect its secrecy
				and produce a minimum of interference with the services that such carriers,
				landlords, custodians, or other persons are providing potential targets of the
				electronic surveillance program;
						(3)that any record
				concerning the electronic surveillance program or the aid furnished or retained
				by such carriers, landlords, custodians, or other persons are maintained under
				security procedures approved by the Attorney General and the Director of
				National Intelligence; and
						(4)that the applicant
				compensate, at the prevailing rate, such carriers, landlords, custodians, or
				other persons for furnishing such
				aid.
						.
		7.Congressional
			 oversightTitle VII of the
			 Foreign Intelligence Surveillance Act of 1978, as amended by section 6, is
			 amended by adding at the end the following:
			
				705.Congressional
				oversight
					(a)In
				generalNot less often than every 180 days, the Attorney General
				shall submit to the congressional intelligence committees a report in
				classified form on the activities during the previous 180-day period under any
				electronic surveillance program authorized under this title.
					(b)ContentsEach
				report submitted under subsection (a) shall provide, with respect to the
				previous 180-day period, a description of—
						(1)the minimization
				procedures implemented;
						(2)the means and operational
				procedures by which the surveillance was executed and effected;
						(3)significant decisions of
				the Foreign Intelligence Surveillance Court on applications made under section
				703;
						(4)the total number of
				applications made for orders approving electronic surveillance pursuant to this
				title; and
						(5)the total number of
				orders applied for that are granted, modified, or denied.
						(c)Rule of
				constructionNothing in this title shall be construed to limit
				the authority or responsibility of any committee of either House of Congress to
				obtain such information as such committee may need to carry out its respective
				functions and
				duties.
					.
		8.Clarification of the
			 Foreign Intelligence Surveillance Act of 1978
			(a)In
			 generalThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended by inserting after title VII, as amended by
			 this Act, the following:
				
					VIIIExecutive
				authority
						801.Executive
				authorityNothing in this Act
				shall be construed to limit the constitutional authority of the President to
				collect intelligence with respect to foreign powers and agents of foreign
				powers.
						.
			(b)RepealSections
			 111, 309, and 404 of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1811, 1829, and 1844) are repealed.
			(c)Conforming
			 amendments
				(1)Title
			 18Section 2511(2) of title 18, United States Code, is
			 amended—
					(A)in paragraph (e), by
			 striking , as defined in section 101 and all that follows
			 through the end of the paragraph and inserting the following: under the
			 Constitution or the Foreign Intelligence Surveillance Act of 1978.;
			 and
					(B)in paragraph (f), by
			 striking from international or foreign communications, and all
			 that follows through the end of the paragraph and inserting that is
			 authorized under a Federal statute or the Constitution of the United
			 States.
					(2)FISASection
			 109 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1809) is
			 amended—
					(A)in subsection (a)—
						(i)in paragraph (1)—
							(I)by inserting or
			 under the Constitution after authorized by statute;
			 and
							(II)by striking
			 or at the end;
							(ii)in paragraph (2)—
							(I)by inserting or
			 under the Constitution after authorized by statute;
			 and
							(II)by striking the period
			 and inserting ; or; and
							(iii)by adding at the end
			 the following:
							
								(3)knowingly discloses or
				uses information obtained under color of law by electronic surveillance in a
				manner or for a purpose not authorized by
				law.
								;
				and
						(B)in subsection (c)—
						(i)by striking
			 $10,000 and inserting $100,000; and
						(ii)by striking five
			 years and inserting 15 years.
						9.Other conforming
			 amendments to FISA
			(a)ReferenceIn
			 this section, a reference to FISA shall mean the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			(b)DefinitionsSection
			 101 of FISA (50 U.S.C. 1801) is amended—
				(1)in subsection
			 (b)(1)—
					(A)in subparagraph (B), by
			 striking or after the semicolon; and
					(B)by adding at the end the
			 following:
						
							(D)otherwise possesses or is
				expected to transmit or receive foreign intelligence information within the
				United States; or
							;
				
					(2)by striking subsection
			 (f) and inserting the following:
					
						(f)Electronic
				surveillance means—
							(1)the installation or use
				of an electronic, mechanical, or other surveillance device for the intentional
				collection of information concerning a particular known person who is
				reasonably believed to be in the United States by intentionally targeting that
				person under circumstances in which that person has a reasonable expectation of
				privacy and a warrant would be required for law enforcement purposes; or
							(2)the intentional
				acquisition of the contents of any communication under circumstances in which a
				person has a reasonable expectation of privacy and a warrant would be required
				for law enforcement purposes, and if both the sender and all intended
				recipients are located within the United
				States.
							;
				(3)in subsection (g), by
			 inserting before the period the following: or a person or persons
			 designated by the Attorney General or Acting Attorney General;
				(4)in subsection (h)—
					(A)in paragraph (2), by
			 inserting and after the semicolon;
					(B)in paragraph (3), by
			 striking ; and and inserting a period; and
					(C)by striking paragraph
			 (4); and
					(5)by striking subsection
			 (n) and inserting the following:
					
						(n)contents has
				the meaning set forth in section 2510(8) of title 18, United States
				Code.
						.
				(c)Electronic surveillance
			 authorizationSection 102 of FISA (50 U.S.C. 1802) is amended to
			 read as follows:
				102.Electronic surveillance authorization
		  without court order; certification by Attorney General; reports to
		  congressional committees; transmittal under seal; duties and compensation of
		  communication common carrier; applications; jurisdiction of
		  court(a)(1)Notwithstanding any other law, the
				President through the Attorney General, may authorize electronic surveillance
				without a court order under this title to acquire foreign intelligence
				information for periods of up to 1 year if the Attorney General certifies in
				writing under oath that—
								(A)(i)the acquisition of the contents of
				communications of foreign powers, as defined in section 101(a), an agent of a
				foreign power as defined in section 101(b)(1); or
									(ii)the acquisition of technical intelligence,
				other than the spoken communications of individuals, from property or premises
				under the open and exclusive control of a foreign power, as defined in
				paragraph (1), (2), or (3) of section 101(a); and
									(B)the proposed minimization procedures with
				respect to such surveillance meet the definition of minimization procedures
				under section 101(h);
								if the Attorney General reports such
				minimization procedures and any changes thereto to the Senate Select Committee
				on Intelligence and the House Permanent Select Committee on Intelligence at
				least 30 days prior to their effective date, unless the Attorney General
				determines immediate action is required and notifies the committees immediately
				of such minimization procedures and the reason for their becoming effective
				immediately.(2)An
				electronic surveillance authorized by this subsection may be conducted only in
				accordance with the Attorney General's certification and the minimization
				procedures. The Attorney General shall assess compliance with such procedures
				and shall report such assessments to the Senate Select Committee on
				Intelligence and the House Permanent Select Committee on Intelligence under the
				provisions of section 108(a).
							(3)The
				Attorney General shall immediately transmit under seal to the court established
				under section 103(a) a copy of his certification. Such certification shall be
				maintained under security measures established by the Chief Justice with the
				concurrence of the Attorney General, in consultation with the Director of
				National Intelligence, and shall remain sealed unless—
								(A)an application for a
				court order with respect to the surveillance is made under section 104;
				or
								(B)the certification is
				necessary to determine the legality of the surveillance under section
				106(f).
								(b)The Attorney General is
				also authorized to deliver to a provider of any electronic communication
				service, landlord, custodian, or other person (including any officer, employee,
				agent, or other specified person thereof) who has access to electronic
				communications, either as they are transmitted or while they are stored, or
				equipment that is being or may be used to transmit or store such
				communications, a certificate requiring that such person or persons furnish any
				information, facilities, or technical assistance to an official authorized by
				the President to engage in electronic surveillance for foreign intelligence
				purposes, for periods of up to 1 year if the Attorney General certifies in
				writing to the carrier under oath that such provision of information,
				facilities, or technical assistance does not constitute electronic surveillance
				as defined in section 101(f).
						(c)With respect to
				electronic surveillance or the furnishing of any information, facilities, or
				technical assistance authorized by this section, the Attorney General may
				direct a provider of any electronic communication service, landlord, custodian
				or other person (including any officer, employee, agent, or other specified
				person thereof) who has access to electronic communications, either as they are
				transmitted or while they are stored or equipment that is being or may be used
				to transmit or store such communications to—
							(1)furnish all information,
				facilities, or technical assistance necessary to accomplish the electronic
				surveillance in such a manner as will protect its secrecy and produce a minimum
				of interference with the services that such provider of any electronic
				communication service, landlord, custodian, or other person is providing its
				customers; and
							(2)maintain under security
				procedures approved by the Attorney General and the Director of National
				Intelligence any records concerning the surveillance or the aid furnished which
				such provider of any electronic communication service, landlord, custodian, or
				other person wishes to retain.
							The Government shall compensate, at the
				prevailing rate, such provider of any electronic communication service,
				landlord, custodian, or other person for furnishing such aid.(d)Electronic surveillance
				directed solely at the collection of international radio communications of
				diplomatically immune persons in the United States may be authorized by an
				official authorized by the President to engage in electronic surveillance for
				foreign intelligence purposes in accordance with procedures approved by the
				Attorney
				General.
						.
			(d)Designation of
			 judgesSection 103 of FISA (50 U.S.C. 1803) is amended in
			 subsection (a), by inserting, at least before seven of
			 the United States Judiciary.
			(e)Applications for court
			 ordersSection 104 of FISA (50 U.S.C. 1804) is amended:
				(1)in subsection (a), by
			 striking paragraphs (6) through (11) and inserting the following:
					
						(6)a certification or
				certifications by the Assistant to the President for National Security Affairs
				or an executive branch official authorized by the President to conduct
				electronic surveillance for foreign intelligence purposes—
							(A)that the certifying
				official deems the information sought to be foreign intelligence
				information;
							(B)that a significant
				purpose of the surveillance is to obtain foreign intelligence
				information;
							(C)that such information
				cannot reasonably be obtained by normal investigative techniques; and
							(D)including a statement of
				the basis for the certification that—
								(i)the information sought is
				the type of foreign intelligence information designated; and
								(ii)such information cannot
				reasonably be obtained by normal investigative techniques; and
								(7)a statement of the period
				of time for which the electronic surveillance is required to be maintained, and
				if the nature of the intelligence gathering is such that the approval of the
				use of electronic surveillance under this title should not automatically
				terminate when the described type of information has first been obtained, a
				description of facts supporting the belief that additional information of the
				same type will be obtained
				thereafter.
						;
				(2)by striking subsection
			 (b); and
				(3)by redesignating
			 subsections (c) through (e) as subsections (b) through (d),
			 respectively.
				(f)Issuance of
			 orderSection 105 of FISA (50 U.S.C. 1805) is amended—
				(1)in subsection (a),
			 by—
					(A)striking paragraph (1);
			 and
					(B)redesignating paragraphs
			 (2) through (5) as paragraphs (1) through (4), respectively;
					(2)by striking paragraph (1)
			 of subsection (c) and inserting the following:
					
						(1)An order
				approving an electronic surveillance under this section shall specify—
							(A)the identity, if known,
				or a description of the specific target of the electronic surveillance
				identified or described in the application pursuant to section
				104(a)(3);
							(B)the nature and location
				of each of the facilities or places at which the electronic surveillance will
				be directed, if known; and
							(C)the period of time during
				which the electronic surveillance is
				approved.
							;
				(3)by striking subsection
			 (d) and inserting the following:
					
						(d)Each order under this
				section shall specify the type of electronic surveillance involved, including
				whether physical entry is
				required.
						;
				(4)by striking paragraphs
			 (1) and (2) of subsection (e) and inserting the following:
					
						(1)An order
				issued under this section may approve an electronic surveillance may be for a
				period not to exceed 1 year. If such emergency employment of electronic
				surveillance is authorized, the official authorizing the emergency employment
				of electronic surveillance shall require that the minimization procedures
				required by this title for the issuance of a judicial order be followed.
						(2)Extensions of an order
				issued under this title may be granted on the same basis as an original order
				upon an application for an extension and new findings made in the same manner
				as required for an original order and may be for a period not to exceed 1
				year.
						;
				(5)by striking subsection
			 (f) and inserting the following:
					
						(f)(1)Notwithstanding any
				other provision of this title, when an official authorized by the President to
				conduct electronic surveillance reasonably determines that—
								(A)an emergency situation
				exists with respect to the employment of electronic surveillance to obtain
				foreign intelligence information before an order authorizing such surveillance
				can with due diligence be obtained; and
								(B)the factual basis for
				issuance of an order under this title to approve such surveillance
				exists;
								that official may authorize the emergency
				employment of electronic surveillance in accordance with paragraph (2).(2)Under
				paragraph (1), the following requirements shall be satisfied:
								(A)The Attorney General
				shall be informed of the emergency electronic surveillance.
								(B)A judge having
				jurisdiction under section 103 shall be informed by the Attorney General or his
				designee as soon as practicable following such authorization that the decision
				has been made to employ emergency electronic surveillance.
								(C)An application in
				accordance with this title shall be made to that judge or another judge having
				jurisdiction under section 103 as soon as practicable, but not more than 7 days
				after such surveillance is authorized. In the absence of a judicial order
				approving such electronic surveillance, the surveillance shall terminate when
				the information sought is obtained, when the application for the order is
				denied, or after the expiration of 7 days from the time of emergency
				authorization, whichever is earliest. In the event that such application for
				approval is denied, or in any other case where the electronic surveillance is
				terminated and no order is issued approving the surveillance, no information
				obtained or evidence derived from such surveillance shall be received in
				evidence or otherwise disclosed in any trial, hearing, or other proceeding in
				or before any court, grand jury, department, office, agency, regulatory body,
				legislative committee, or other authority of the United States, a State, or
				political subdivision thereof, and no information concerning any United States
				person acquired from such surveillance shall subsequently be used or disclosed
				in any other manner by Federal officers or employees without the consent of
				such person, except with the approval of the Attorney General if the
				information indicates a threat of death or serious bodily harm to any person. A
				denial of the application made under this subsection may be reviewed as
				provided in section 103.
								;
				and
				(6)in subsection (i)
			 by—
					(A)striking a wire
			 or and inserting any;
					(B)striking
			 chapter and inserting title; and
					(C)by adding at the end
			 , or in response to certification by the Attorney General or his
			 designee seeking information, facilities, or technical assistance from such
			 person that does not constitute electronic surveillance as defined in section
			 101(f ).
					(g)Use of
			 informationSection 106 of FISA (50 U.S.C. 1806) is
			 amended—
				(1)in subsection (i),
			 by—
					(A)deleting
			 radio; and
					(B)inserting Attorney
			 General determines that the content after contain significant
			 foreign intelligence or; and
					(2)in subsection (k), by
			 deleting 104(a)(7) and inserting
			 104(a)(6).
				(h)Congressional
			 oversightSection 108 of FISA (50 U.S.C. 1808) is amended by
			 adding at the end the following:
				
					(c)Document management
				system for applications for orders approving electronic surveillance
						(1)System
				proposedThe Attorney General and Director of National
				Intelligence shall, in consultation with the Director of the Federal Bureau of
				Investigation, the Director of the National Security Agency, the Director of
				the Central Intelligence Agency, and the Foreign Intelligence Surveillance
				Court, conduct a feasibility study to develop and implement a secure,
				classified document management system that permits the prompt preparation,
				modification, and review by appropriate personnel of the Department of Justice,
				the Federal Bureau of Investigation, the National Security Agency, and other
				applicable elements of the United States Government of applications under
				section 104 before their submittal to the Foreign Intelligence Surveillance
				Court.
						(2)Scope of
				systemThe document management system proposed in paragraph (1)
				shall—
							(A)permit and facilitate the
				prompt submittal of applications and all other matters, including electronic
				filings, to the Foreign Intelligence Surveillance Court under section 104 or
				105(g)(5); and
							(B)permit and facilitate the
				prompt transmittal of rulings of the Foreign Intelligence Surveillance Court to
				personnel submitting applications described in paragraph
				(1).
							.
			(i)Criminal
			 sanctionsSection 109 of FISA
			 (50 U.S.C. 1809) is amended by striking subsection (a) and inserting the
			 following:
				
					(a)Prohibited
				activitiesA person is guilty of an offense if he
				intentionally—
						(1)engages in electronic
				surveillance, as defined in section 101(f), under color of law except as
				authorized by law; or
						(2)discloses or uses
				information obtained under color of law by electronic surveillance, knowing or
				having reason to know that the information was obtained through electronic
				surveillance not authorized by
				law.
						.
			(j)Authorization during
			 time of warTitle I of FISA
			 is amended by striking section 111.
			(k)Physical
			 searchesTitle III of Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1821 et seq.) is
			 amended—
				(1)in section 301 (50 U.S.C.
			 1821), by striking paragraph (5) and inserting the following:
					
						(5)Physical
				search means any physical intrusion within the United States into
				premises or property (including examination of the interior of property by
				technical means) that is intended to result in a seizure, reproduction,
				inspection, or alteration of information, material, or property, under
				circumstances in which a person has a reasonable expectation of privacy and a
				warrant would be required for law enforcement purposes, but does not include
				activities conducted in accordance with sections 102 or
				105.
						;
				(2)in section 307, by
			 striking subsection (a) and inserting the following:
					
						(a)A person is guilty of an
				offense if he intentionally—
							(1)under color of law for
				the purpose of obtaining foreign intelligence information, executes a physical
				search within the United States except as authorized by statute or under the
				Constitution; or
							(2)discloses or uses
				information obtained under color of law by physical search within the United
				States, knowing or having reason to know that the information was obtained
				through physical search not authorized by statute or the
				Constitution.
							;
				and
				(3)by striking section
			 309.
				10.Conforming amendment to
			 table of contentsThe table of
			 contents for the Foreign Intelligence Surveillance Act of 1978 is amended by
			 striking the items related to title VII and section 701 and inserting the
			 following:
			
				
					TITLE VII—Electronic
				surveillance
					Sec. 701.
				Definition.
					Sec. 702. Foreign intelligence
				surveillance court jurisdiction to review electronic surveillance programs.
				
					Sec. 703. Applications for
				approval of electronic surveillance programs.
					Sec. 704. Approval of
				electronic surveillance programs.
					Sec. 705. Congressional
				oversight.
					TITLE VIII—Executive
				authority
					Sec. 801. Executive
				authority.
				
				.
		
	
		September 13, 2006
		Reported with an amendment
	
